DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 4, 6 – 8, and 10 – 19 are allowed. Claims 5, 9, and 20 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A system for digital twinning a refuse vehicle, the system comprising: a refuse vehicle comprising: a sensor; a device; and an electronic control system; a controller configured to: receive a plurality of datasets from at least one of the sensor, the device, or the electronic control system; generate a virtual refuse vehicle based on the plurality of datasets, the virtual refuse vehicle comprising a visual representation of the refuse vehicle and the plurality of datasets; operate a display of a user device to provide the visual representation of the refuse vehicle and one or more of the plurality of datasets to a user, wherein the virtual refuse vehicle comprises current data and historical data received from at least one of the sensor, the device, or the electronic control system.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 7, A system for digital twinning a refuse vehicle, the system comprising: a refuse vehicle comprising: a sensor; a device; and an electronic control system; a controller configured to: receive a plurality of datasets from at least one of the sensor, 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 8, A method for displaying information of a refuse vehicle, the method comprising: obtaining a plurality of datasets from a sensor, a device, or a system of the refuse vehicle; generating a digital twin of the refuse vehicle, the digital twin comprising: the plurality of datasets; and a graphical representation of the refuse vehicle; receiving a request, at a user device, to display the digital twin of the refuse vehicle; and operating a display of the user device to provide the graphical representation of the refuse vehicle and one or more of the plurality of datasets in response to the request, wherein the plurality of datasets comprise current operational and historical operational data of the sensor, the device, or the system of the refuse vehicle.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 10, A method for displaying information of a refuse vehicle, the method comprising: obtaining a plurality of datasets from a sensor, a device, or a system of the refuse vehicle; generating a digital twin of the refuse vehicle, the digital twin 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 16, A method for displaying information of a refuse vehicle, the method comprising: obtaining a plurality of datasets from a sensor, a device, or a system of the refuse vehicle; generating a digital twin of the refuse vehicle, the digital twin comprising: the plurality of datasets; and a graphical representation of the refuse vehicle; receiving a request, at a user device, to display the digital twin of the refuse vehicle; operating a display of the user device to provide the graphical representation of the refuse vehicle and one or more of the plurality of datasets in response to the request; receiving a request, at the user device, to display data relating to a specific sensor, a specific device, or a specific system of the refuse vehicle; and operating the display to provide one or more of the plurality of datasets that correspond to the specific sensor, the specific device, or the specific system of the refuse vehicle.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 17, A cloud computing system for a plurality of refuse vehicles, the cloud computing system comprising: a cloud device comprising a processor 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666